The opinion of the Court was read as drawn up by
Parker C. J.
There would be no doubt but that the 7th section of the statute of 1783 was, by strong implication, repealed by St. 1805, c. 90, were it not for the provision of St. 1817, c. 190, §45 ; for the 3d section of St. 1805, c. 90, covers entirely the whole object of the legislature, in regard to advancements, in the statute of 1783. Besides which, the 6th section of the statute of 1805 expressly repeals all acts and parts of acts, so far as they come within the purview of this repealing statute; and most clearly the statute of 1783, c. 36, in relation to advancements, is of this description. And indeed, being thus repealed, the apparent saving it from repeal in St. 1817, c. 190, must be considered as improvident, the legislature having overlooked, probably, the statute of 1805, c. 90, so far as it regarded the subject of advancements. We are inclined to think therefore, that the last mentioned provision in St. 1817 is a nullity, it having nothing to operate upon when the act was passed, in consequence of a previous repeal of the statute of 1783 by that of 1805.1
*24But even if it were not so, there is no repugnancy m the two statutes of 1783 and 1805, for the latter only alters the ruje 0p ev¡cjence ;n the former, or rather adds to and explains it, requiring that a charge against a child should be made as and for an advancement; which in the opinion of some was required under the former statute. We are satisfied that we are now bound by the statute of 1805, and therefore can consider nothing as an advancement, unless proved in the manner therein prescribed, so far as that statute has made provision on the subject.1 In the case before us the charge is of no other kind than would appear if it were intended to debit the son with the several items of the account, nor is there any thing to distinguish it from the other book debts of the deceased. It has been very strongly urged upon us, that there is no difference between this case and that of Bulkeley v. Noble; but we think the difference very apparent. The form of the book and the form of the charge were wholly dissimilar. In a little memorandum book, in which the intestate had entered other memorandums of articles furnished to other children, most clearly as advancements, was an account of articles delivered to his daughter Nancy Porter, under the head, ct articles that I let my daughter Nancy Porter have.” The Court thought that this imported neither debt nor gift, and so considered it an advancement.

 See Bullard v. Bullard, 5 Pick. 527.


 See Revised Stat. c. 61, § 9.